Title: To George Washington from Warner Lewis, 9 August 1755
From: Lewis, Warner
To: Washington, George



Gloster County,Saturday Evening [9 August 1755]
Dear Sir.

I am just come from Wmsburgh where your Friends are extreamly impatient to see you, and our Speaker among them, as every one of my acquaintance profess a fondness for your having the command of the men now to be raised, thought proper to send a man to you to acquaint you of it. Shou’d you incline to proceed on this expedition, ’twou’d give a general satisfaction to our Country, and shou’d be glad to see you in Wmsburgh on Wednesday, if your health will permit, as I am of opinion the Assembly will break up the latter end of next week, they have

voted forty thousand Pounds to be raised by a Land Tax Pole Tax and 5 ⅌ Ct upon all goods imported, and the same out of all Salleries, and to have twelve hundred men imediately raised if possible tho’ as yet the number I believe is not fully settled, as a great number of the Members, much incline to raise 4000 Men, in short they all seem to think it absolutely necessary to raise as many men as will be thought sufficient to repel the Enemy, and I believe, were you present that the greatest regard wou’d be shewn any proposals you shou’d think proper with regard to the expedition. I now Sir Most heartily congratulate you upon your safe arrival among us, and most sincerely condole with you, upon your late illness, which by this I hope you have got the better of, to be enabled to protect our Country, and fix immortal honour upon yourself & posterity. I am Dr George yr most affect. Friend & Obedt Hble Servt

Warner Lewis

